Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant argues because the combination of Zhou and HE does not form a valid 103 rejection because 1) HE does not qualify as a prior art because the subject matter the Office Action relied upon is NOT included in any provisional application with an earlier priority date than the effective priority date of the current application.
i)   HE does not qualify as a prior art in rejecting claim 1 because the description of the earlier-filed provisional application was not "carried over" into the patent application, He, relied on by the examiner.
The Examiner respectfully disagrees.
62/630,597 discloses:
Bandwidth part (BWP) operation 
With Bandwidth Adaptation (BA), the receive and transmit bandwidth of a UE need not be as large as the bandwidth of the cell and can be adjusted: the width can be ordered to change (e.g. to shrink during period of low activity to save power) (page 9).
	‘597 shows a smaller BWP can be used for inactivity (i.e., lower traffic) and a larger BWP can be used for an active mode.
	Therefore, there is support for “a BWP with smaller size can be used during periods of low traffic activity to save UE power while a BWP with larger size can be used during periods of high traffic activity to increase data rates” (paragraph 0130).

2) the combination of Zhou and HE does not teach each elements of claim 1. 
Applicant argues “There is no teaching of "configuring a plurality of UE states each associated with one or more configured BWP, wherein each UE state is associated with a size of data traffic and is configured with corresponding UE operations."”
The Examiner respectfully disagrees.
He discloses a BWP with smaller size can be used during periods of low traffic activity to save UE power while a BWP with larger size can be used during periods of high traffic activity to increase data rates (paragraph 0130).  Examiner argues the low and high activity are states associated with the UE.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465